1

2

3

4

5
                               UNITED STATES DISTRICT COURT
6                             WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
7

8     ROBERT D. THORSON,
9                             Petitioner,                        CASE NO. C18-136 RSM
10                    v.                                         MINUTE ORDER
11    UNITED STATES OF AMERICA,
12                            Respondent.
13          The following Minute Order is made by direction of the Court, the Honorable Ricardo
14
     S. Martinez, United States District Judge:
15
            Petitioner has filed a second Notice to Court and Motion to Amend Under 28 U.S.C.
16
     § 2255 (“Motion to Amend”) (Dkt. #22). Petitioner’s Motion to Amend appears to lay out
17
     language he wishes to include in an amended § 2255 Motion. Id. Petitioner’s Motion to
18
     Amend was signed on February 18, 2019, and not received by this Court until February 28,
19

20   2019. Id. It is again unclear to the Court whether Plaintiff received a copy of the Court’s

21   February 14, 2019 Order Granting Motion to Lift Stay and Setting Briefing Schedule (Dkt.

22   #19) prior to mailing this Motion to Amend. Regardless, the Court has granted Petitioner
23   leave to amend his § 2255 Motion.
24          Petitioner is to file, if he so elects and within the time specified in the Court’s
25
     February 14, 2019 Order, an Amended Motion Under 28 U.S.C. § 2255 to Vacate, Set
26
     Aside, or Correct Sentence by a Person in Federal Custody. Should Petitioner file an
27



     MINUTE ORDER
1    amended motion, any Amended Motion that Petitioner files will fully replace
2    Petitioner’s original § 2255 Motion (Dkt. #1).
3
            Accordingly, the Court STRIKES Petitioner’s Notice to Court and Motion to Amend
4
     Under 28 U.S.C. § 2255 (Dkt. #22) as moot.
5
            A copy of this Minute Order shall be mailed to Robert D. Thorson, No. 48042-086,
6
     FCI-Sheridan, Federal Correctional Institution, P.O. Box 5000, Sheridan, OR 97378.
7
            DATED this 1st day of March 2019.
8

9

10                                                     WILLIAM McCOOL, Clerk
11
                                                       By: /s/ Paula McNabb
12                                                         Deputy Clerk
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
